Citation Nr: 0401447	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability 
characterized by leg swelling  and pain, or loss of feeling 
in toes.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1972 to June 1975 
and October 1979 to November 1996.  

Upon retirement, the veteran filed a claim for service 
connection for numerous claimed disabilities.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO) which in part denied the veteran's claims of entitlement 
to service connection for left eye condition with headaches, 
chronic skin rash, leg swelling and pain, loss of feeling in 
toes, hearing loss, receding gums, memory loss, hair loss, 
residuals of head injuries and high glucose and cholesterol.  
The veteran subsequently perfected his appeal as to nine 
issues involving service connection.

In October 2000, the veteran presented testimony at a 
personal hearing at the RO which was chaired by the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the veteran's VA claims folder.

In February 2001, the Board denied the veteran's claims of 
entitlement to service connection for hair loss, high glucose 
and cholesterol and receding gums. The Board remanded the 
remaining issues (entitlement to service connection for leg 
swelling and pain, loss of feeling in toes, chronic skin 
rash, a left eye disorder with headaches, memory loss, 
residuals of head injuries and hearing loss) for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a rating decision in July 2003 
which established service connection for memory loss due to 
multiple head traumas with chronic major depressive disorder, 
a skin disorder of the scalp and extremities, a left eye 
disorder and hearing loss.  The RO issued a supplemental 
statement of the case (SSOC) which confirmed and continued 
previous denials as to the issue of service connection for a 
disability characterized by leg swelling and pain, or loss of 
feeling in toes, which continued the previous denial.  The 
case has been returned to the Board.


FINDING OF FACT

The competent and probative evidence of record does not 
indicate that the veteran has a diagnosed disability 
characterized by leg swelling and pain or loss of feeling in 
the toes.


CONCLUSION OF LAW

A lower extremity disorder, characterized by leg swelling and 
pain or loss of feeling in toes, was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131(West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for lower extremity 
disorder characterized by leg swelling and pain or loss of 
feeling in toes.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters.  The Board 
will then address the pertinent law and regulations and their 
application to the facts and evidence.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a veteran describing evidence 
potentially helpful to the veteran but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In May 2001 and July 2001, the RO sent the veteran 
development letters that informed the veteran that the Board 
had remanded his case back to the RO for further development.  
The May 2001 letter specifically referenced the VCAA and 
advised the veteran of his and VA's respective 
responsibilities in the development of the claim and the 
evidence needed to substantiate this claim, including 
statements from physicians describing symptoms, medical 
opinions, treatment records, etc.  The veteran was asked to 
submit evidence of medical care received during and after 
service, including names and addresses of physicians and 
hospitals, but the veteran did not respond to that request.  
The veteran was also given release forms to complete, so that 
the RO could assist him in obtaining evidence.

The July 2001 development letter reiterated to the veteran 
that his claims folder had been returned by the Board for 
further development of his pending appeal.  The RO requested, 
per the Board's instructions, that the veteran identify any 
additional medial evidence pertaining to his claimed 
disabilities which have not been reported, including his 
service connection claim for chronic leg swelling and pain, 
or loss of feeling in toes.  The letter also informed the 
veteran  to furnish signed authorizations for release of 
information for all private medical records in connection 
with each non-VA source he identified.  

The Board notes that, even though the May 2001 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) [the PVA case], the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that 38 C.F.R. §§ 
3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent they 
provide a claimant "not less than 30 days" to respond to a 
VCAA notification letter because the regulations are contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

Moreover, in the PVA case, the Federal Circuit was concerned 
with the "premature denial" of a claim before the one-year 
period for submitting evidence had expired.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had years to submit evidence in 
support of his claim,.  It now appears that VA has all the 
information needed to decide the case.  It therefore appears 
quite pointless to require the veteran and VA to wait still 
longer to complete adjudication of this appeal when it is 
clear that no additional evidence is forthcoming.

The Board's finding that the veteran was properly notified is 
consistent with newly enacted legislation addressing the 
impact of the PVA ruling on the one-year rule. See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____) [reinstating VA's authority to make decisions 
on all claims without waiting for expiration of the one-year 
VCAA notice period, provided that appropriate development 
under currently existing law has been accomplished].  The law 
was made retroactively effective from the date of passage of 
the VCAA, November 9, 2000, so it is applicable to this case.  

Based on the above, the Board concludes that the provisions 
of the VCAA pertaining to notification of the veteran, as 
well as the Court's holding in Quartuccio, have been 
satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.

As previously noted, this issue was remanded by the Board for 
further evidentiary development.  In particular, the Board 
instructed the RO to obtain treatment records from Ft. Rucker 
from the date of the veteran' separation from service.  The 
RO requested and obtained medical records from Fort Rucker.  
At the Board's request, the veteran was afforded a VA 
examination in December 2001, the report of which is of 
record and will be summarized in the factual background 
section below.  
It appears that all remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As previously stated, the RO sent the veteran a letter in 
July 2001 specifically requesting the veteran to submit 
information regarding the existence and whereabouts of any 
records or other evidence which might help to substantiate 
his claim.  To this date, no response has been received to 
that request for additional information.  Therefore, there is 
no indication that there exists any evidence which has a 
bearing on this case that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2003).  As previously noted, in October 
2000, the veteran presented testimony at a personal hearing 
at the RO which was chaired by the undersigned.  A transcript 
of this hearing has been obtained and associated with the 
claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits of the claim.

Pertinent Law and Regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Factual Background

The veteran's service medical records show that the veteran 
sustained several acute injuries to his lower extremities 
during service.  In particular, the record shows that he 
sprained his right ankle numerous occasions.  [The veteran is 
currently service connected for degenerative arthritis of 
both ankles.]  

The veteran's service medical records also show he complained 
of paresthesias in both feet.  The record also reveals that 
the veteran complained of pain in both legs and numbness in 
his leg.  In July 1990, an examiner found that a sensory 
deficiency in each foot.

Outpatient treatment records from Fort Rucker, Alabama, where 
the veteran received medical treatment as a military retiree, 
reveal that the veteran complained of foot numbness in April 
1999.  

A radiological examination report dated November 2000 
revealed that although the veteran complained of pain over 
his right foot; the examiner reported negative impressions 
for both feet.

As a result of the Board's February 2001 remand, the veteran 
was physically examined by VA in December 2001.  In essence, 
the Board directed the examiner to identify any pathology of 
the veteran's legs and feet and determine whether such was 
related to his military service.  The December 2001 VA 
examination report reveals the veteran's reported history of 
swelling near his left knee and numbness in his toes.  The 
examiner reported that the veteran stated he currently does 
not notice any swelling near the knee.  The veteran further 
denied any swelling and stiffness in or near the left knee.  
The veteran also reported that he does not notice any 
problems with loss of sensation in the big toes.  The 
examiner found no objective evidence of varicose veins, 
swelling, pain or neurological deficits in the veteran's 
lower extremities upon examination.  The examiner also found 
no swelling, effusion or tenderness of the left or right 
knee.  Moreover, the examiner also stated that x-rays of the 
veteran's knees were normal. 

Analysis

The veteran is claiming that he is entitled to service 
connection for a lower extremity disorder, characterized by 
leg swelling and pain or loss of feeling in toes.  

As an initial matter, the record does not indicate that the 
veteran served in Southwest Asia during the Persian Gulf war.  
Therefore, the law and regulations pertaining to undiagnosed 
illness are inapplicable in this case.  See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2003).  In addition, 
the veteran did not serve in Vietnam, so the law and 
regulations pertaining to Agent Orange related disabilities, 
specifically peripheral neuropathy, are also inapplicable.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, supra.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  Se, e.g.,  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists]. 

The December 2001 VA examiner noted that the veteran reported 
no leg swelling or pain or loss of feeling in his toes.  
Physical examination did not identify any lower extremity 
disorder characterized by leg swelling and pain or loss of 
feeling in toes.  This examination report is congruent with 
the remaining medical records, which show a remote history of 
lower extremity complaints but no diagnosis to account for 
them. 

It does not appear that the veteran is currently experiencing 
swelling, pain or numbness in his lower extremities.  In any 
event, symptoms of pain alone, without a finding of an 
underlying disability, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In short, absent a specifically diagnosed lower extremity 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The veteran's 
claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With respect to Hickson element (2), the veteran's service 
medical records reveal  complaints of leg swelling and pain 
and loss of feeling in the lower extremities.  As previously 
noted, the veteran's service medical records also provide 
that the veteran sustained several acute injuries to his 
lower extremities during service.  Therefore, Hickson element 
(2) is satisfied.

With respect to Hickson element (3), medical nexus, boiled 
down to its essence, the veteran's case rests upon his own 
statements to the effect that he currently has a lower 
extremity disorder which is related to his military service.  
It is well established that as a layperson without medical 
training, the veteran is not competent to comment on medical 
matters such as the relationship between current condition 
and service.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  For that reason the veteran's statements 
are not probative.  

Because no lower extremity disorder characterized by pain, 
numbness and swelling has been diagnosed, it follows that no 
health care provider has rendered a medical nexus opinion.  
Therefore, there is no competent medical nexus evidence 
establishing a causal connection between the veteran's 
military service and his claimed lower extremity disorder 
characterized by leg swelling and pain, or loss of feeling in 
toes.  

In short, Hickson elements (1) and (3) have not been 
satisfied.  The Board finds that a preponderance of the 
evidence is against a showing that the veteran currently has 
a lower extremity disorder characterized by leg swelling and 
pain, or loss of feeling in the toes, which resulted from 
disease or injury incurred in active service.  The veteran's 
claim of entitlement to service connection for a lower 
extremity disorder characterized by leg swelling and pain, or 
loss of feeling in toes, is therefore denied.


ORDER

Entitlement to service connection for a disability 
characterized by leg swelling and pain, or loss of feeling in 
toes is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



